DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 8/26/2020 has been entered. Claims 1-20 have been canceled. Claims 21-37 are presented for examination. The information disclosure statement filed on 8/26/2020 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,354,177. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitation.
Claim 21 is rejected in view of claim 1 of the ‘177 patent in that they recite:
Claim 21 of the Application
Claim 1 of the ‘177 Patent
1. A credit card with an obscurable account identifier comprising: 

a substrate defining a first surface with a chromogenic feature, 


in the first state, the chromogenic feature appears with a first optical property that obscures the account identifier, and 




in the second state, the chromogenic feature appears with a second optical property that reveals the account identifier.


a substrate defining a first surface with a photochromic feature, 


in the first state, the photochromic 
feature appears with a first optical property that obscures the account 
identifier, wherein the first optical property absorbs visible light or 
reflects light, and 

in the second state, the photochromic feature appears with a second optical property that reveals the account identifier, wherein the second optical property does not absorb visible light or does not reflect visible light. 



	As can be seen, though the claim languages are not identical, it would have been obvious claim 1 of the ‘177 patent discloses all essential limitation of claim 21 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.

	Claim 23 is rejected in view of claim 9 of the ‘177 patent.
	Claim 24 is rejected in view of claim 2 of the ‘177 patent.
	Claim 25 is rejected in view of claim 3 of the ‘177 patent.
	Claim 26 is rejected in view of claim 4 of the ‘177 patent.
	Claim 27 is rejected in view of claims 1 and 7 of the ‘177 patent.
	Claim 28 is rejected in view of claims 2 and 8 of the ‘177 patent.
	Claim 29 is rejected in view of claim 9 of the ‘177 patent.
	Claim 30 is rejected in view of claim 10 of the ‘177 patent.
	Claim 31 is rejected in view of claim 11 of the ‘177 patent.
	Claim 32 is rejected in view of claim 12 of the ‘177 patent.
	Claim 33 is rejected in view of claims 13-14 of the ‘177 patent.
	Claim 34 is rejected in view of claims 13-14 of the ‘177 patent.
	Claim 35 is rejected in view of claims 13-15 of the ‘177 patent.
	Claim 36 is rejected in view of claim 16 of the ‘177 patent.
	Claim 37 is rejected in view of claim 17 of the ‘177 patent.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Reynolds et al. (Reynolds et al. - 2008/0290178; herein after referred to as “Reynolds”) in view of Lawyer et al. (Lawyer et al. - 2011/0073659; herein after referred to as “Lawyer”) and further in view of Reichelsheimer et al. (Reichelsheimer et al. – 2009/0322070; herein after “Reichelsheimer”).
 	Regarding claim 1, Reynold discloses a credit card with an obscurable account identifier (Reynolds; figures 1-7; par. 0021,0022 - identification cards, credit cards, etc.) comprising:
 	a substrate defining a first surface with a photochromic feature (Reynolds; figures 1-7; par. 0022 - card substrate can be made of paper, cardstock, plastic such as PVC, polystyrene, polycarbonate, PET, etc.),and 
a numeric identifier printed on the first surface (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12),
photochromic feature is capable of changing from a first state and a second state based on an activating trigger (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12), 
 	in the first state, the photochromic feature appears with a first optical property that obscures the account identifier, and in the second state, the chromogenic feature appears with a second optical property [that reveals the account identifier] (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12).
 	The claim differs in calling for the use of the photochromic feature to hide and reveal the account identifier. However, this claimed limitation is not new.
 	Reference to Lawyer is cited as an evidence of a transaction card wherein a number feature can be hided and displayed using thermochromic ink (Lawyer, par. 0117 -  thermochromic ink feature for tip number scale that can be activated using user's finger; figures 12A-12G; examples 1-18).  
	Reference to Reichelshelmer discloses a card having a photochromic or thermochromic feature that can be activated by heat energy (Reichelshelmer, par. 0022 – photochromic or thermochromic feature that can be activated by applying appropriate energy).  

	Regarding claim 22, see the discussions regarding claim 1 in view of Reynolds/Lawyer/Reichelsheimer. Further, Reynolds/Lawyer/Reichelsheimer discloses the card of claim 21, wherein the chromogenic material comprises at least one of thermochromic properties or photochromic properties (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature using the finger rubbing the thermocrhomic feature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12; par. 0033 - thermochromic ink available at various temperatures from -10 degree C to about 69 degree C, 15 degree C, 20 degree C, 25-25.5 degree C, 30 degree C, etc., which are also the temperature range for sunlight at various climate conditions; Reichelshelmer, par. 0022 – photochromic or thermochromic feature that can be activated by applying appropriate energy)..  
 	Regarding claim 23, see the discussions regarding claim 1 in view of Reynolds/Lawyer/Reichelsheimer. Further, Reynolds/Lawyer/Reichelsheimer discloses the card of claim 22, wherein the trigger is exposure to human body heat (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature using the finger rubbing the thermocrhomic feature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of 
Regarding claim 24, see the discussions regarding claim 1 in view of Reynolds/Lawyer/Reichelsheimer. Further, Reynolds/Lawyer/Reichelsheimer discloses the card of claim 22, wherein the trigger is exposure to sunlight (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature using the finger rubbing the thermocrhomic feature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12; par. 0033 - thermochromic ink available at various temperatures from -10 degree C to about 69 degree C, 15 degree C, 20 degree C, 25-25.5 degree C, 30 degree C, etc., which are also the temperature range for sunlight at various climate conditions; Reichelshelmer, par. 0022 – photochromic or thermochromic feature that can be activated by applying appropriate energy)..  
Regarding claim 25, see the discussions regarding claim 1 in view of Reynolds/Lawyer/Reichelsheimer. Further, Reynolds/Lawyer/Reichelsheimer discloses the card of claim 22, wherein the trigger is exposure to light wavelengths between about 0.29 pm and about 3.2 m (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature using the finger rubbing the thermocrhomic feature, causes the thermochromic ink 
Regarding claim 26, see the discussions regarding claim 1 in view of Reynolds/Lawyer/Reichelsheimer. Further, Reynolds/Lawyer/Reichelsheimer discloses the card of claim 22, wherein the chromogenic material is changeable from the second state to the first state after removal of the trigger (Reynolds; figures 1-7; par. 0021,0027, 0030, 0044, 0045 - chromogenic feature that changes appearance based on temperature change, the thermo-chromic feature with activation temperature using the finger rubbing the thermocrhomic feature, causes the thermochromic ink to change color or transparency; par. 0024 - account identifier can be alternatively printed to the first surface 20 of substrate 12; par. 0033 - thermochromic ink available at various temperatures from -10 degree C to about 69 degree C, 15 degree C, 20 degree C, 25-25.5 degree C, 30 degree C, etc., which are also the temperature range for sunlight at various climate conditions; Reichelshelmer, par. 0022 – photochromic or thermochromic feature that can be activated by applying appropriate energy)..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien M. Le whose telephone number is (571 )272-2396. The examiner can normally be reached on Monday - Friday from 7:30am - 4:00pm.
to.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887